DETAILED ACTION


Notice to Applicant
In response to the communication received on 12/15/2020, the following is a Final Office Action for Application No. 16513792.  

Status of Claims
Claims 3-5 are pending.
Claims 1-2 are cancelled.
Claim 5 is new.

Information Disclosure Statement
The information disclosure statement(s) (IDS) has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments
Applicant’s amendments have been fully considered. Applicant’s amendments to the claims overcome the 35 U.S.C 101 rejection and hence the 35 U.S.C. 101 rejection has been withdrawn.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in light of the new grounds of rejection, as necessitated by amendment.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Norton (US 20120136572 A1) hereinafter referred to as Norton in view of Heiferman et al. (US 20130263020 A1) hereinafter referred to as Heiferman.   

Norton teaches:
Claim 3. A schedule management apparatus comprising: 
a processor configured to operate as (Figs. 1-3 and ¶0009 one or more programs comprising instructions executed by the one or more processors so as to perform the aforementioned method for determining a time to provide an event reminder for a respective event for a respective user): 
a schedule information receiving unit that receives schedule information generated by one or more client devices from each of clients, the schedule information including a desired information of an event, a desired location of the event, and a desired date and/or time of the event; an extraction unit that extracts a group of clients on the basis of the desired information from among the clients that are event member candidates (Figs. 1 and 4 and ¶0152 Client 102 sends event information to calendar system 108 (sometimes called sever system 108) (702), and calendar system 108 performs initial processing of the event information (704). In some embodiments, initial processing includes ; 
a setting unit that performs mediation between the extracted group of clients on the basis of travel time and route information of the extracted group of clients and, after performing the mediation, finally automatically sets the event taking into consideration the travel time and the route information of the extracted group of clients, the event having event details (¶0043 Calendar system 108 includes a user information database 116, an event database 118, and optionally a travel time database 120. In some embodiments, calendar system 108 also includes or has access to one or more other databases, such as one or more map databases 126. Server 112 includes a reminder processing module 124 and applications 128. In some embodiments, server 112 also includes user information processing module 114. Server 112 communicates with databases internal to calendar system 108, such as user information database 116, event database 118, and travel time database 120, and in some embodiments, map database 126 using a local area network, by internal communication busses, or by any other appropriate mechanism or combination of mechanism. See also ¶0048 regarding travel time database, and ¶0049 regarding map database.  ¶¶0137-0138 server 112 selects a pathway that best matches the predefined criteria. Alternatively, server 112 selects one of the pathways that match the predefined criteria. In some embodiments, the predefined criteria includes a user preference (630). For example, the user preference (e.g., stored in user information database 116) can be any of the set consisting of: highway v. local road, going through a building v. going around the building, driving v. public transportation, and driving v. walking); 
a distribution unit that distributes information of the event details including an event date and/or time and an event location to the extracted clients (¶0041 Calendar system 108 also provides typical calendar service, such as sending and receiving meeting invitations, accepting and/or declining meeting invitations, sending notification of acceptance/declination, storing meeting/event information, and presenting meeting/event information.); and 
an acquire unit that acquires information about the event when the user actually participates in the event that has been automatically set (¶0120 In some embodiments, obtaining the origin of the respective user (606) includes determining the likelihood of attendance of the preceding event. The likelihood of attendance is calculated, for example, from the past attendance of the respective user, acceptance status of the preceding event (user actions 422 in entry 400 for the preceding event), past acceptance of event /meeting requests from a requester requesting the preceding event by the respective user, and schedule conflict for the respective user. The past attendance, acceptance status, past acceptance, and/or schedule conflict can be determined, for example, in accordance with information stored in event database 118.).  
Although not explicitly taught by Norton, Heiferman teaches in the analogous art of confirming attendance for in-person meetings or events:
acquire unit that acquires information about the event when the user actually participates in the event that has been automatically set (¶0032 confirming attendance for in-person meetings or events, comprising transmitting, to a plurality of user terminals, data configured to display at least one graphical user interface configured to facilitate users to organize and join a plurality of meeting groups associated with a plurality of in-person meetings or events ¶0151 the system polls the RSVPers for quantitative and/or qualitative feedback (which includes any suggestions for the next gathering, suitability of the venue, whether the RSVPer attended the gathering, an estimate of the number of people who attended and so on), at step 250. When the user completes the poll, the system automatically sends a thank you message. An end to the process is shown at step 260 for the sake of a clear explanation, and at this step the system also archives the past gathering). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the confirming attendance for in-person meetings or events of Heiferman with the system for distance and location-aware reminders in a calendar system of Norton for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Norton ¶0006 teaches that it is desirable to have a system for providing scheduling assistance that accounts for the location of the requester or the invitee and the distance to the meeting location; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Norton ¶0120 teaches a likelihood of attendance is calculated from the past attendance of the respective user, acceptance status of the preceding event, past acceptance of event /meeting requests from a requester requesting the preceding event by the respective user, and schedule conflict for the respective user, and Heiferman ¶0151 teaches a system that polls the RSVPers for quantitative and/or qualitative feedback; and 

Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the confirming attendance for in-person meetings or events of Heiferman with the system for distance and location-aware reminders in a calendar system of Norton.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Although not explicitly taught by Norton, Heiferman teaches in the analogous art of confirming attendance for in-person meetings or events:
Claim 4. The schedule management apparatus according to Claim 3, -2-Application No. 16/513,792 wherein the distribution unit distributes the information location including an advertisement image and charge (¶0170 Groups and alliances may choose to accept or to opt-out of advertisements, such as declining an offer supplied in an email, clicking on a decline button associated with the advertisement as placed on the homepage, specifying that the group and/or alliance is or is not interested in all advertisements, and the like. In embodiments, sponsored advertisements may help defer the costs of management fees, the cost of meeting events, provide products to members of the group, provide benefits to members of the group, and the like. ¶0238 the present invention may provide a facility for presenting users with a list of meeting events in their geographic area that are popular, such as indicated through RSVP counts. In embodiments, the list may be generated through an algorithm that creates the list to provide the user with what is `hot` in the area, such as through highest RSVP counts, the highest total number of RSVPs, the highest percentage of RSVPs, and the like.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the confirming attendance for in-person meetings or events of Heiferman with the system for distance and location-aware reminders in a calendar system of Norton for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Norton ¶0006 teaches that it is desirable to have a system for providing scheduling assistance that accounts for the location of the requester or the invitee and the distance to the meeting location; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Norton ¶0120 teaches a likelihood of attendance is calculated from the past attendance of the respective user, acceptance status of the preceding event, past acceptance of event /meeting requests from a requester requesting the preceding event by the respective user, and schedule conflict for the respective user, and Heiferman ¶0151 teaches a system that polls the RSVPers for quantitative and/or qualitative feedback; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Norton at least the above cited paragraphs, and Heiferman at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the confirming attendance for in-person meetings or events of Heiferman with the system for distance and location-aware reminders in a calendar system of Norton.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Norton teaches:
Claim 5. The schedule management apparatus according to Claim 3, wherein the group of clients extracted by the extraction unit have a desired meeting time that overlaps a desired meeting time of a first of the one or more client devices by 50% or more, and a desired meeting location range that overlaps a desired meeting location range of the first of the one or more client devices by 25% or more (Figs. 4-5 and ¶0120 The past attendance, acceptance status, past acceptance, and/or schedule conflict can be determined, for example, in accordance with information stored in event database 118. In some embodiments, the location of the preceding event is used as the origin only if the likelihood of attendance (of the preceding event) exceeds a predefined threshold (e.g., 50%, 60%, 70%, 80%, or a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 5712723955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KURTIS GILLS/Primary Examiner, Art Unit 3623